617 P.2d 1376 (1980)
289 Or. 743
STATE of Oregon, Appellant-Petitioner,
v.
Leo ALEXANDER, Respondent-Petitioner.
State of Oregon, Appellant-Petitioner,
v.
CLIFFORD ALEXANDER, Respondent-Petitioner.
State of Oregon, Appellant-Petitioner,
v.
MICHAEL A. BRISBOIS, Respondent-Petitioner.
CA 13568; SC 26909.
Supreme Court of Oregon, In Banc.
Argued and Submitted June 3, 1980.
Decided October 21, 1980.
Robert C. Cannon, Asst. Atty. Gen., Salem, argued the cause for appellant-petitioner. With him on the briefs, were James A. Redden, Atty. Gen., and Walter L. Barrie, Sol. Gen., Salem.
Edward J. Jones, Oregon City, argued the cause for respondent-petitioners. With him on the briefs was Parkinson, Fontana, Schumann & Jones, Oregon City.
PER CURIAM.
The decision of the Court of Appeals, 44 Or. App. 557, 607 P.2d 181, is affirmed for the reasons stated in its decision.
Affirmed.